In an action to recover a commission for the sale of real property by a licensed real estate broker, the defendants appeal from a judgment of the Supreme Court, Nassau County (Lockman, J.), entered January 8, 1987, which upon granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against them in the sum of $4,028.82. The defendants’ notice of appeal from an order dated December 2, 1986, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is reversed, on the law, with costs, and the motion is denied.
The plaintiff was employed as a real estate broker for the defendants and in such capacity brought a buyer and seller of property together. Thereafter and before this transaction was completed she left her employment. The transaction between the same persons for the same amount of money was com*358pleted by the defendants. A trial of this matter is needed to determine how much work the defendants did. As part of the plaintiff’s employment contract she agreed that if other brokers were involved the commission to which she was entitled would be divided between the involved persons according to agreement between them or, if no agreement was reached, these persons would submit that question to arbitration. A trial is necessary, among other things, to determine whether and to what extent this clause became activated. Where questions of fact are shown to exist a motion for summary judgment must be denied (CPLR 3212 [b]). Kunzeman, J. P., Eiber, Harwood and Balletta, JJ., concur.